Epes, J.,
dissenting.
I agree with the view of the court expressed in this statement in its opinion: “Rouse’s employment as attorney for the Home Owners’ Loan Corporation is under the government of the United States, and his acceptance of such employment and the emoluments therefrom was in contravention of section 290 of the Code.”
If this conclusion be correct, I see no basis for the conclusion that this court may properly refuse to enforce the law as written. There are, perhaps, some exceptional cases in which a court may properly refuse to oust a de facto officer from office, because of the hardship that would be imposed upon the public by ousting him; but such cases are very exceptional, and in my opinion this case does not fall within the exception.